DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species B of Figure 6 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that a search for Species B would necessarily include a search for the invention of Species B.  This is not found persuasive because a search for Species B necessarily be distinct from that of Species A, therefore requiring two different searches for Species A & Species B.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 25 described on page 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wound" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1 reciting “a wound” in line 13, which appears to be introducing a new wound.  Applicant is invited to clarify whether claimed limitations “a wound” in line 11 is a typo and is intended to referring to the same wound or is a new, distinct wound from the wound recited in claim 11. 
Regarding claim 2 reciting the electrical power generated from the membrane, such recitations (with emphasis added) deems indefinite because it is unclear how electrical power is generated by the membrane.  Applicant is invited to provide clarification.
Claim 1 recites the limitation "the membrane" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the membrane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4 depending from claim 4, such dependency deems indefinite.  Applicant is invited to provide clarification.
Dependent claims 5-7 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786